        Case 4:19-cv-04975-PJH Document 137 Filed 11/15/19 Page 1 of 2



 1   XAVIER BECERRA
     Attorney General of California
 2   MICHAEL L. NEWMAN
     Senior Assistant Attorney General
 3   CHEROKEE DM MELTON
     Supervising Deputy Attorney General
 4   JENNIFER C. BONILLA
     KATHERINE LEHE
 5   JULIA HARUMI MASS
     ANITA GARCIA VELASCO
 6   BRENDA AYON VERDUZCO
     ANNA RICH
 7   LISA CISNEROS, State Bar No. 251473
     Deputy Attorneys General
 8      455 Golden Gate Ave.
        Suite 11000
 9      San Francisco, CA 94102-7004
        Telephone: 415-510-3438
10      E-mail: Lisa.Cisneros@doj.ca.gov
     Attorneys for Plaintiff State of California
11
     Additional Counsel Listed on Signature Page
12
                               IN THE UNITED STATES DISTRICT COURT
13
                            FOR THE NORTHERN DISTRICT OF CALIFORNIA
14

15

16

17    STATE OF CALIFORNIA, DISTRICT OF                     Case No. 4:19-cv-04975-PJH
      COLUMBIA, STATE OF MAINE,
18    COMMONWEALTH OF
      PENNSYLVANIA and STATE OF
19    OREGON,                                              PLAINTIFFS’ STATEMENT OF
                                                           RECENT DECISIONS
20                                           Plaintiffs,

21                   v.

22
      U.S. DEPARTMENT OF HOMELAND
23    SECURITY; KEVIN MCALEENAN, in his
      official capacity as Acting Secretary of
24    Homeland Security; U.S. CITIZENSHIP
      AND IMMIGRATION SERVICES; and
25    KENNETH T. CUCCINELLI, in his official
      capacity as Acting Director of U.S. Citizenship
26    and Immigration Services,

27                                         Defendants.

28


                                                     Plaintiffs’ Statement of Recent Decision (4:19-cv-04975-PJH)
       Case 4:19-cv-04975-PJH Document 137 Filed 11/15/19 Page 2 of 2



 1

 2         Pursuant to this Court’s Civil Local Rules, Rule 7-3(d)(2), the Plaintiff States submit this

 3   statement to bring to the Court’s attention the attached relevant judicial opinion issued in Casa de

 4   Maryland, Inc. et al. v. Trump et al., No. 8:19-cv-02715-PWG (D. Md. Nov. 14, 2019), denying

 5   Defendants’ Motion for Stay of Preliminary Injunction Pending Appeal, ECF No. 69.

 6         In addition, in Cook County., Illinois v. McAleenan, (N.D. Ill. Nov. 14, 2019) the court denied

 7   Defendants’ Motion for a Stay of Injunction Pending Appeal, ECF No. 90. The court issued its ruling

 8   orally, which is noted on the docket at ECF No. 104. The court also corrected non-substantive errors,

 9   most of which involved citations, in its preliminary injunction opinion, ECF 86. ECF Nos. 105-106.

10   The corrected memorandum opinion and order is attached.

11

12   Dated: November 15, 2019                   Respectfully Submitted,
13                                              XAVIER BECERRA
                                                Attorney General of California
14                                              MICHAEL L. NEWMAN
                                                Senior Assistant Attorney General
15                                              CHEROKEE DM MELTON
                                                Supervising Deputy Attorney General
16                                              JENNIFER C. BONILLA
                                                KATHERINE LEHE
17                                              MARISSA MALOUFF
                                                JULIA HARUMI MASS
18                                              ANITA GARCIA VELASCO
                                                BRENDA AYON VERDUZCO
19                                              ANNA RICH
20                                              /s/Lisa Cisneros_______
                                                Lisa Cisneros
21                                              Deputy Attorney General
                                                lisa.cisneros@doj.ca.gov
22                                              Attorneys for Plaintiff State of California
23

24

25

26

27

28
                                                       1
                                                    Plaintiffs’ Statement of Recent Decision (4:19-cv-04975-PJH)
